 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 586 
 
AN ACT 
To direct the Librarian of Congress and the Secretary of the Smithsonian Institution to carry out a joint project at the Library of Congress and the National Museum of African American History and Culture to collect video and audio recordings of personal histories and testimonials of individuals who participated in the Civil Rights movement, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Civil Rights History Project Act of 2009.  
2.Findings; purpose 
(a)FindingsCongress finds as follows: 
(1)A fundamental principle of American democracy is that individuals should stand up for their rights and beliefs and fight for justice.  
(2)The actions of those who participated in the Civil Rights movement from the 1950s through the 1960s are a shining example of this principle in action, demonstrated in events as varied as the Montgomery Bus Boycott, the sit-ins, the Freedom Rides, the March on Washington, the drive for voting rights in Mississippi, and the March to Selma.  
(3)While the Civil Rights movement had many visible leaders, including Thurgood Marshall, Dr. Martin Luther King, Jr., and Rosa Parks, there were many others whose impact and experience were just as important to the cause but who are not as well known.  
(4)The participants in the Civil Rights movement possess an invaluable resource in their first-hand memories of the movement, and the recording of the retelling of their stories and memories will provide a rich, detailed history of our Nation during an important and tumultuous period.  
(5)It is in the Nation’s interest to undertake a project to collect oral histories of individuals from the Civil Rights movement so future generations will be able to learn of their struggle and sacrifice through primary-source, eyewitness material. A coordinated Federal project would also focus attention on the efforts undertaken by various public and private entities to collect and interpret articles in all formats relating to the Civil Rights movement, and serve as a model for future projects undertaken in museums, libraries, and universities throughout the Nation.  
(6)The Library of Congress and the Smithsonian Institution are appropriate repositories to collect, preserve, and make available to the public a collection of these oral histories. The Library and Smithsonian have expertise in the management of documentation projects, and experience in the development of cultural and educational programs for the public.  
(b)PurposeIt is the purpose of this Act to create a new federally sponsored, authorized, and funded project that will coordinate at a national level the collection of video and audio recordings of personal histories and testimonials of individuals who participated in the American Civil Rights movement that will build upon and complement previous and ongoing documentary work on this subject, and to assist and encourage local efforts to preserve the memories of such individuals so that Americans of all current and future generations may hear from them directly and better appreciate the sacrifices they made.  
3.Establishment of joint project at Library of Congress and National Museum of African American History and Culture to collect video and audio recordings of histories of participants in American civil rights movement 
(a)Establishment of project 
(1)In generalWithin the limits of available funds, the Librarian of Congress (hereafter referred to as the Librarian) and the Secretary of the Smithsonian Institution (hereafter referred to as the Secretary), acting jointly, shall establish an oral history project— 
(A)to survey, during the initial phase of the project, collections of audio and video recordings of the reminiscences of participants in the Civil Rights movement that are housed in archives, libraries, museums, and other educational institutions, as well as ongoing documentary work, in order to augment and complement these endeavors and avoid duplication of effort;  
(B)to solicit, reproduce, and collect— 
(i)video and audio recordings of personal histories and testimonials of individuals who participated in the Civil Rights movement, and  
(ii)visual and written materials (such as letters, diaries, photographs, and ephemera) relevant to the personal histories of individuals;  
(C)to create a collection of the recordings and other materials obtained, and to catalog and index the collection in a manner the Librarian and the Secretary consider appropriate; and  
(D)to make the collection available for public use through the Library of Congress and the National Museum of African American History and Culture, as well as through such other methods as the Librarian and the Secretary consider appropriate.  
(2)Role of Director of MuseumThe Secretary shall carry out the Secretary’s duties under this Act through the Director of the National Museum of African American History and Culture.  
(b)Use of and consultation with other entitiesThe Librarian and the Secretary may carry out the activities described in subsection (a)(1) through agreements and partnerships entered into with other government and private entities, and may otherwise consult with interested persons (within the limits of available resources) and develop appropriate guidelines and arrangements for soliciting, acquiring, and making available recordings under the project under this Act.  
(c)Services of Experts and Consultants; Acceptance of Volunteer Services; Advance PaymentsIn carrying out activities described in subsection (a)(1), the Librarian and the Secretary may— 
(1)procure temporary and intermittent services under section 3109 of title 5, United States Code;  
(2)accept and utilize the services of volunteers and other uncompensated personnel and reimburse them for travel expenses, including per diem, as authorized under section 5703 of title 5, United States Code; and  
(3)make advances of money and payments in advance in accordance with section 3324 of title 31, United States Code.  
(d)TimingAs soon as practicable after the enactment of this Act, the Librarian and the Secretary shall begin collecting video and audio recordings and other materials under subsection (a)(1), and shall attempt to collect the first such recordings from the oldest individuals involved.  
(e)DefinitionIn this Act, the term Civil Rights movement means the movement to secure racial equality in the United States for African Americans that, focusing on the period 1954 through 1968, challenged the practice of racial segregation in the Nation and achieved equal rights legislation for all American citizens.  
4.Private support for Civil Rights History Project 
(a)Encouraging Solicitation and Acceptance of donationsThe Librarian of Congress and the Secretary are encouraged to solicit and accept donations of funds and in-kind contributions to support activities under section 3.  
(b)Dedication of Funds Provided to Library of CongressNotwithstanding any other provision of law— 
(1)any funds donated to the Librarian of Congress to support the activities of the Librarian under section 3 shall be deposited entirely into an account established for such purpose;  
(2)the funds contained in such account shall be used solely to support such activities; and  
(3)the Librarian of Congress may not deposit into such account any funds donated to the Librarian which are not donated for the exclusive purpose of supporting such activities.  
5.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— 
(1)$500,000 for fiscal year 2010; and  
(2)such sums as may be necessary for each of the fiscal years 2011 through 2014.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
